   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 1 of 14


                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF INDIANA
___________________________________
                                    )
KATIA HILLS,                        )
                                    )
            Plaintiff,              )   Civil No. 3:17-cv-00556-JD-MGG
v.                                  )
                                    )
AT&T MOBILITY SERVICES LLC          )
a/k/a AT&T MOBILITY LLC and         )
AT&T SERVICES, INC.,                )
                                    )
            Defendant.              )
___________________________________ )

                             SECOND AMENDED COMPLAINT

       Plaintiff Katia Hills (“Hills”) brings this action against AT&T Mobility Services LLC

a/k/a AT&T Mobility LLC (“AT&T Mobility”) and AT&T Services, Inc. (“AT&T Services”)

(collectively “AT&T”) for violations of Title VII of the Civil Rights Act of 1964, as amended by

the Pregnancy Discrimination Act, 42 U.S.C. §§ 2000e et seq. (“Title VII”), the Americans with

Disabilities Act, 42 U.S.C. §§ 12010 et seq. (“ADA”), and the Family and Medical Leave Act,

29 U.S.C. §§ 2601 et seq. (“FMLA”). In support of her Complaint, Hills alleges and states the

following:

                                       INTRODUCTION

       AT&T discriminated against Hills because of her sex and disability, retaliated against her

for objecting to such misconduct, and violated her right to take medical leave. Specifically,

AT&T maintained a policy pursuant to which certain absences, late arrivals, and early departures

were excused; unexcused absences would lead to discipline and eventual termination. Hills—a

high-performing salesperson in AT&T’s Elkhart, Indiana retail store—became pregnant in
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 2 of 14


October 2014. Defendants subjected her to bias because of her pregnancy, permitting ongoing

harassment, expressing hostility and skepticism about her plans to return to work after maternity

leave, refusing to excuse absences or late arrivals that were the result of her pregnancy or related

conditions, failing to accommodate those conditions and resulting disability, and even refusing to

engage in the required interactive process to identity potential reasonable accommodations.

After months of hostility, harassment, and the refusal to accommodate her condition, AT&T

discriminatorily terminated Ms. Hills for too many unexcused absences, in violation of Title VII,

the ADA, and the FMLA.

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 2000e-5(f)(3)

and 28 U.S.C. § 1331.

       2.      Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

       3.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and 42 U.S.C. §

2000e-5(f)(3). AT&T does not contest that venue is proper in this forum for Hills’s claims. See

AT&T’s Resp. to Cond. Mot. to Transfer, Dkt. 53, at 1, 10.

                                            PARTIES

       4.      Plaintiff Katia Hills is a woman and a resident and citizen of Granger, Indiana.

From April 2014 until July 2015, Hills was an employee of AT&T Mobility, working at its retail

store at 2707 Cassopolis Street in Elkhart, Indiana.

       5.      AT&T Mobility is a limited liability corporation organized under the laws of

Delaware, with its principal place of business in Atlanta, Georgia. AT&T Mobility is a wholly-

owned subsidiary of AT&T. On information and belief, at all relevant times, AT&T Mobility

was engaged in commerce or an industry affecting commerce within the meaning of the FMLA,

                                                 2
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 3 of 14


employed in excess of 50 employees during each of 20 or more calendar workweeks, and was an

“employer” within the meaning of the FMLA, Title VII, and ADA.

       6.      AT&T Services is a shared services company incorporated under the laws of

Delaware, with its principal place of business in Dallas, Texas. AT&T Services is a subsidiary

of AT&T. On information and belief, at all relevant times, AT&T Services was engaged in

commerce or an industry affecting commerce within the meaning of the FMLA, employed in

excess of 50 employees during each of 20 or more calendar workweeks, and was an “employer”

within the meaning of the FMLA, Title VII, and the ADA.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       7.      On May 9, 2016, Hills filed a timely charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”), alleging that AT&T engaged in sex and

disability discrimination and retaliation, all in violation of Title VII and the ADA. While that

charge was pending, she filed a complaint on July 14, 2017 alleging violations of the FMLA, so

as to prevent the statute of limitations from expiring on that claim. She then received her Notice

of Right to Sue from the EEOC on May 8, 2018. On May 14, 2018, she sought leave to file a

timely amendment to her complaint that included the exhausted claims, pursuant to the Court’s

April 23, 2018 Order. Now, pursuant to this Court’s December 4, 2018 Memorandum and

Order, she submits this Second Amended Complaint.

                          FACTS GIVING RISE TO THIS ACTION

       8.      AT&T hired Hills in April 2014 as a Sales Support Representative. In that

position, she provided clerical support to the store’s managers and Sales Representatives.

       9.      Hills performed well in the job and, within roughly four months of her hire, was

promoted to Sales Representative, a progression that typically took at least twice that long.

                                                 3
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 4 of 14


       10.     As a Sales Representative, Hills was responsible for selling cellphones and

tablets, as well as various phone and data plans to customers. Throughout her employment with

AT&T, Hills performed well and routinely ranked above average in sales performance for her

store and area. She was the only female Sales Representative at the store, which employed

between five and six Sales Representatives during most of Hills’s tenure there.

       11.     Throughout Hills’s employment, AT&T maintained a Sales Attendance

Guidelines policy pursuant to which unexcused absences, late arrivals, or early departures would

lead to eventual discipline and ultimately termination.

       12.     After Hills became pregnant in October 2014, her Store Manager Dion McGlown

(“McGlown”) and Assistant Manager Greg Roberts (“Roberts”) routinely refused to excuse Hills

when she arrived late or was absent because of her pregnancy or pregnancy-related conditions.

       13.     During Hills’s pregnancy, she experienced severe nausea during the night and in

the morning, which impeded her ability to sleep and to work. As a result, she occasionally was

late or absent from work.

       14.     Defendants knew that these attendance issues were due to her pregnancy because

Hills reported her pregnancy to Defendants.

       15.     Defendants nonetheless did not excuse these absences, which served as the basis

for Hills’s eventual termination. They made no effort to raise with Hills potential

accommodations, such as excused absences, a revised schedule, or a later arrival time.

       16.     In contrast, Hills’s non-pregnant colleagues’ absences, tardiness, and early

departures were excused. For example, non-pregnant employees arrived late for the start of their

shifts, left work for extended periods to coach youth soccer, left work for extended periods to

drive family members to various obligations, or returned late to work from lunch breaks, without

                                                 4
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 5 of 14


consequence. Upon information and belief, for instance, Sales Representative Mike Paradine

(“Paradine”) was not penalized for absences related to his chronic back pain. Hills’s then-

boyfriend and now husband, Nathan Hills, who was also a Representative at the store, repeatedly

had late arrivals or absences excused.

       17.     Hills’s managers showed hostility to her pregnancy in other ways. Throughout

her pregnancy, McGlown repeatedly stated his belief that Hills would not return to work after her

maternity leave. On multiple occasions, he told her that “women don’t come back to work after

giving birth,” or words to that effect, and referred negatively to other women he had supervised

who had not returned from maternity leave.

       18.     McGlown also resisted Hills’s efforts to learn about the kinds of leave available to

her under AT&T’s policies and pressured her not to take the full twelve weeks of leave to which

she would be entitled under the FMLA after the birth of her child.

       19.     On one occasion, when Hills asked about the possibility of working a part-time

schedule after having her baby, McGlown told her he would permit her to do so only if she

agreed to take just four weeks of maternity leave. Later, during Hills’s leave, McGlown called

her at home to pressure her about her anticipated return date.

       20.     Additionally, both before and during Hills’s pregnancy, she was subjected to

harassment by Paradine. Paradine regularly commented about Hills’s body, his opinion of her

attractiveness, and her sexual relationship with Nathan Hills. Paradine routinely made these

comments in front of co-workers and in front of store managers, but neither McGlown nor

Roberts took any action. Hills also frequently reported Paradine’s statements to McGlown and

sought his intervention, but he did nothing.



                                                 5
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 6 of 14


       21.     After Hills became pregnant in October 2014, Paradine’s comments increased in

frequency. He also began to reference changes in Hills’s body as a result of her pregnancy.

Distressed, in or around January 2015, Hills implored McGlown to take action, and he advised

her to file a formal complaint with AT&T’s Human Resources Department, which she did. On

information and belief, AT&T conducted an investigation that included interviewing only

McGlown, Hills, and Paradine.

       22.     AT&T did not inform Hills of the outcome of its investigation. Paradine had

boasted on prior occasions that he had received a “final warning” (for having called another

Sales Representative a “dick”), but he remained employed by AT&T after the investigation of

his harassment of Hills. Although his sexual comments abated, he continued to comment

negatively about Hills’s pregnancy for the remainder of Hills’s employment by AT&T. (On

information and belief, AT&T later fired Paradine for mishandling cash transactions.)

       23.     After lodging her harassment complaint, Hills continued to experience a double

standard with respect to having absences excused.

       24.     Between January and April 2015, Hills’s pregnancy became increasingly difficult.

In addition to continuing to suffer from severe nausea, in January she began experiencing back

and pelvic pain—as the pregnancy aggravated her previously-diagnosed scoliosis—prompting

her doctor to refer her for physical therapy.

       25.     Consequently, in that four-month period, Hills was absent once and late on two

occasions.

       26.     Rather than excuse these few infractions or raise with Hills the possibility of

altering her schedule or otherwise accommodating her, Defendants denied her excused absences,

putting her close to the threshold for attendance-based termination.

                                                 6
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 7 of 14


         27.   Notably, as of April 7, 2015, Hills had worked full-time for Respondent for one

year, qualifying her for leave, including intermittent leave, under the FMLA.

         28.   As Hills’s symptoms worsened during April—including experiencing pelvic pain

while walking and regular contractions at the end of each day—she sought a temporary transfer

into the Sales Support Representative position she previously held, which was vacant at the time

and was less taxing than her Sales Representative job. McGlown denied this request for

accommodation and instead installed a non-pregnant female employee with shorter tenure than

Hills.

         29.   Hills also was denied permission to postpone her attendance at a training session

taking place hours away from Elkhart, a trip that she knew would be difficult due to chronic

nausea, dizziness, and fatigue related to her pregnancy, while another colleague was permitted to

forgo off-site training due to family obligations.

         30.   In May 2015, Hills was diagnosed with a condition of the liver called cholestasis,

a disorder that causes bile buildup and results in intense itching. The condition also is dangerous

to the developing fetus and typically warrants prescription of steroids and early delivery at

roughly 37-38 weeks (rather than the usual 39-40 weeks). As a physiological disorder involving

one or more body systems, cholestasis qualifies as a “disability.”

         31.   The condition exacerbated Hills’ physical debilitation during the final month of

her pregnancy. Because the itchiness was especially extreme at night, she was unable to sleep,

magnifying her fatigue. And with her fatigue came dizziness, which prompted more nausea.

         32.   Despite AT&T’s awareness that Hills had been diagnosed with cholestasis, it took

no steps to initiate discussions with her about potentially excusing those absences. While

Defendants made provisions to accommodate the impairments that affected other employees,

                                                     7
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 8 of 14


they made no provision to accommodate her. Nor did AT&T explain, in writing or otherwise,

that it considered pregnancy, childbirth, or related medical conditions to be grounds for an

excused absence under its attendance policy or how to access excused absences for those

conditions.

       33.     On May 26, 2015, Hills’s doctor directed her to start her maternity leave, and less

than a week after that, she delivered her baby, on June 1, 2015.

       34.     Hills returned to work on July 13, 2015.

       35.     On July 16, 2015, however, McGlown informed Hills that AT&T had refused to

excuse two of her absences during May—thereby putting her over the permissible limit—and

therefore had decided to fire her. McGlown claimed to have advocated for her with his manager,

but to have been overruled.

       36.     AT&T relied on the bias exhibited by Hills’s managers, as described throughout

this Second Amended Complaint, when it decided to terminate Hills for unexcused absences.

       37.     During the roughly fifteen months Hills was employed by AT&T, none of her

non-pregnant colleagues were fired for unexcused absences.

                                FIRST CAUSE OF ACTION
                         Title VII, 42 U.S.C. §§ 2000e-2(a), 2000e(k)
                      Disparate Treatment Because of Sex (Pregnancy)

       38.     Hills realleges and incorporates by reference, as if fully set forth herein, each and

every allegation of this Complaint.

       39.     AT&T’s actions constitute disparate treatment against Hills because of sex in

violation of Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy

Discrimination Act.


                                                 8
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 9 of 14


       40.     AT&T subjected Hills to anti-pregnancy bias through the statements and actions

of Hills’s managers, on which the Company relied when meting out discipline and ultimate

termination.

       41.     AT&T also discriminated against Hills by refusing to accommodate her

pregnancy when it declined to excuse her absences for to pregnancy and/or related medical

conditions while granting such excuses to similarly-situated individuals absent for other reasons.

       42.     AT&T further discriminated against Hills by denying her accommodations for her

pregnancy and/or related medical conditions.

       43.     Finally, AT&T fired Hills due to her pregnancy, pregnancy-related conditions,

and related medical needs.

       44.     AT&T’s failure to accommodate Hills’s pregnancy and/or related medical

conditions imposed a significant burden on Hills, and any reason for such failure is not

sufficiently strong to justify that burden.

       45.     As a result of AT&T’s unlawful sex discrimination, Hills has suffered significant

monetary loss, including lost earnings and other benefits.

       46.     As a result of AT&T’s unlawful sex discrimination, Hills has endured emotional

pain, suffering, and other nonpecuniary losses.

       47.     AT&T’s unlawful sex discrimination was taken either with malice or with

reckless indifference to Hills’s rights under the law.

                                SECOND CAUSE OF ACTION
                          Title VII, 42 U.S.C. §§ 2000e-2(a), 2000e(k)
                       Disparate Treatment Because of Sex (Harassment)

       48.     Hills realleges and incorporates by reference, as if fully set forth herein, each and

every allegation of this Complaint.

                                                  9
  USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 10 of 14


       49.     AT&T discriminated against Hills on the basis of sex by failing to remedy

harassment of which it knew or should have known, in violation of Title VII of the Civil Rights

Act of 1964.

       50.     As a result of AT&T’s unlawful sex discrimination, Hills has endured emotional

pain, suffering, and other nonpecuniary losses.

       51.     AT&T’s unlawful sex discrimination was taken either with malice or with

reckless indifference to Hills’s rights under the law.

                                 THIRD CAUSE OF ACTION
                        Title I of the ADA, 42 U.S.C. §§ 12112(a), (b);
                             29 C.F.R. §§ 1630.2(o), 1630.4, 1630.9
                       Failure to Provide a Reasonable Accommodation

       52.     Hills realleges and incorporates by reference, as if fully set forth herein, each and

every allegation of this Complaint.

       53.     AT&T discriminated against Hills, an otherwise qualified individual with a

disability, for her known disability of cholestasis, by failing to provide her with a reasonable

accommodation, where such an accommodation was available and did not pose an undue

hardship, in violation of the Americans with Disabilities Act.

       54.     AT&T failed to engage in an interactive process with Hills to identify the

limitations resulting from her disability and potential accommodations that could overcome those

limitations.

       55.     As a result of AT&T’s unlawful disability discrimination, Hills has suffered

significant monetary loss, including lost earnings and other benefits.

       56.     As a result of AT&T’s unlawful disability discrimination, Hills has endured

emotional pain, suffering, and other nonpecuniary losses.


                                                  10
  USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 11 of 14


       57.     AT&T’s unlawful disability discrimination was taken either with malice or with

reckless indifference to Hills’s rights under the law.

                               FOURTH CAUSE OF ACTION
               Interference in Violation of the FMLA, 29 U.S.C. §§ 2601 et seq.

       58.     Hills realleges and incorporates by reference, as if fully set forth herein, each and

every allegation of this Complaint.

       59.     As of mid-April 2015, Hills was an “eligible employee” within the meaning of the

FMLA.

       60.     At all times relevant herein, AT&T was and is a “covered employer” within the

meaning of the FMLA.

       61.     AT&T violated the FMLA by unlawfully interfering with, restraining, or denying

the exercise of Hills’s FMLA rights by, inter alia, failing to notify her of her eligibility for

FMLA leave, including intermittent leave.

       62.     As a direct and proximate result of AT&T’s unlawful conduct in violation of the

FMLA, Hills has suffered harm for which she is entitled to an award of damages.

       63.     AT&T’s unlawful actions constitute bad faith and were malicious, willful, and

wanton violations of the FMLA for which Hills is entitled to an award of liquidated damages.

                                 FIFTH CAUSE OF ACTION
                Retaliation in Violation of the FMLA, 29 U.S.C. §§ 2601 et seq.

       64.     Hills realleges and incorporates by reference, as if fully set forth herein, each and

every allegation of this Complaint.

       65.     As of mid-April 2015, Hills was an “eligible employee” within the meaning of the

FMLA.



                                                  11
   USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 12 of 14


          66.    At all times relevant herein, AT&T was and is a “covered employer” within the

meaning of the FMLA.

          67.    AT&T violated the FMLA by unlawfully retaliating against Hills for exercising

her FMLA rights by, inter alia, refusing to credit her qualifying absences as intermittent leave

and instead penalizing her with unexcused absences, resulting in her discharge.

          68.    As a direct and proximate result of AT&T’s unlawful conduct in violation of the

FMLA, Hills has suffered harm for which she is entitled to an award of damages.

          69.    AT&T’s unlawful actions constitute bad faith and were malicious, willful, and

wanton violations of the FMLA for which Hills is entitled to an award of liquidated damages.

                                       PRAYER FOR RELIEF

          For the foregoing reasons, Hills respectfully requests that the Court grant the following

relief:

          A.     Declaratory relief, including but not limited to a declaration that AT&T violated

                 Title VII, the ADA, and the FMLA;

          B.     Injunctive relief appropriate to the proof at trial;

          C.     Compensation for loss of income;

          D.     Compensatory and consequential damages, including for emotional distress;

          E.     Punitive damages;

          F.     Liquidated damages,

          G.     Pre-judgment and post-judgment interest at the highest lawful rate;

          H.     Costs incurred, including reasonable attorneys’ fees to the extent allowable by

                 law; and


                                                    12
  USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 13 of 14


      I.     Such other relief as the Court deems just and proper.

                                      JURY DEMAND

             Hills demands a jury trial on the matters alleged herein.



Dated: December 11, 2018                           Respectfully submitted,

                                                   /s/Kalpana Kotagal
                                                   Joseph M. Sellers*
                                                   Kalpana Kotagal*
                                                   Miriam R. Nemeth*
                                                   Cohen Milstein Sellers & Toll PLLC
                                                   1100 New York Ave. NW, Fifth Floor
                                                   Washington, DC 20005
                                                   Telephone: (202) 408-4600
                                                   jsellers@cohenmilstein.com
                                                   kkotagal@cohenmilstein.com
                                                   mnemeth@cohenmilstein.com

                                                   Gillian L. Thomas*
                                                   Lenora M. Lapidus**
                                                   American Civil Liberties Union
                                                   Women’s Rights Project
                                                   125 Broad Street, 18th Floor
                                                   New York, NY 10004
                                                   Telephone: (212) 549-2500
                                                   llapidus@aclu.org
                                                   gthomas@aclu.org

                                                   Lynn A. Toops (#26386-49)
                                                   Cohen & Malad, LLP
                                                   One Indiana Square, Suite 1400
                                                   Indianapolis, IN 46204
                                                   Telephone: (317) 636-6481
                                                   ltoops@cohenandmalad.com
                                                   Attorneys for Plaintiff Katia Hills

                                                   **pro hac vice admission pending
                                                   *admitted pro hac vice



                                              13
  USDC IN/ND case 3:17-cv-00556-JD document 61 filed 12/11/18 page 14 of 14


                                CERTIFICATE OF SERVICE


       I hereby certify that on December 11, 2018, a copy of the foregoing Second Amended

Complaint was filed electronically. Notice of this filing will be sent by operation of the Court’s

Electronic Filing system to the following parties of record:

Kenneth W. Gage
Alison M. Lewandoski
Brian M. Hayes
Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Telephone: 212-318-6000
kennethgage@paulhastings.com
alisonlewandoski@paulhastings.com
brianhayes@paulhastings.com

Alex J. Maturi
Paul Hastings LLP
71 South Wacker Drive, Suite 4500
Chicago, IL 60606
Telephone: 312-499-6076
alexmaturi@paulhastings.com

Attorneys for Defendants



                                                      /s/Kalpana Kotagal
                                                      Kalpana Kotagal
                                                      Attorney for Plaintiff




                                                14
